FARMER, Judge.
The issue in this case is identical to the one we have decided in Silver Show, Inc. v. Dep’t of Bus. & Prof. Reg., 706 So.2d 386 (Fla. 4th DCA 1998). The respondent attempts to distinguish this case from Silver Show because the temporary license in that case resulted from an application to transfer existing permanent licenses, while the temporary license in this case resulted from an application for a new license. Because the licensing statutes do not distinguish between temporary licenses on that basis, we reach the same conclusion in this case. The temporary license in question remains valid and has not expired pending the entry of a final order after the formal hearing requested by the applicant.
STONE, C.J., and WARNER, J., concur.